The offense is murder; the punishment, confinement in the penitentiary for fifty years.
It was charged in the indictment, in substance, that appellant, with malice aforethought, killed Roy Yocham by striking him with an axe and by cutting him with a knife.
Several witnesses for the State testified to the effect that on the 6th of September, 1935, appellant and A. C. Smith killed deceased by cutting him with a knife and striking him with an axe. Testifying in his own behalf, appellant declared that he was not present when deceased was killed. Appellant's wife testified that appellant was at home with her on the occasion of the homicide.
No bills of exception are brought forward and no exceptions to the charge of the court are found in the record.
The evidence is sufficient to support the judgment.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.